Citation Nr: 1731590	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-00 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected TBI.

3.  Entitlement to service connection for a memory disorder, to include as secondary to service-connected TBI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife.
ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part, granted the Veteran's claim of entitlement to service connection for TBI and denied his claims for service connection for headaches and memory loss.  The Veteran was awarded a noncompensable rating for his TBI, effective March 8, 2010.  The Board notes that the Veteran's claim for service connection for tinnitus was granted in a February 2014 rating decision; therefore, the issue of entitlement to service connection for tinnitus is not on appeal.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the Veteran with the development of facts pertinent to his appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Pursuant to this duty, VA will obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.    

In this case, remand is necessary in order to obtain Social Security Administration (SSA) records that may provide additional information concerning the Veteran's disability.  During a December 2016 hearing before a Decision Review Officer (DRO), the Veteran indicated that he receives Social Security disability benefits.  There is reason to believe that these records could be relevant in deciding his current VA appeal.  

Remand is also necessary in order to obtain additional service treatment records that may corroborate the Veteran's testimony concerning an in-service head injury.  According to his discharge examination, the Veteran sustained a mild concussion during service in Germany, for which he was hospitalized for two days.  Though the Veteran's service treatment records (STRs) are of record, there are no treatment records for the time he was stationed in Germany.  This information would be relevant to establishing the occurrence of an in-service injury and possibly a nexus between the in-service injury and the Veteran's current disabilities, the second and third requirement of proving service connection for the his pending service connection claims.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Here, the Veteran's case is being remanded in order to obtain records that are potentially relevant to the issues on appeal.  The Veteran asserts that his claimed headaches, memory loss, and other cognitive issues are attributable to his 1973 in-service TBI.  See May 2017 VA-646 Statement of Accredited Representative in Appealed Case.  A March 2017 VA examiner opined otherwise, noting that the Veteran's STRs are silent for any TBI sequelae.  The examiner instead attributed the Veteran's symptoms to residuals of a series of hypertension-related strokes.  Because the additional records sought on appeal may provide further detail concerning the circumstances of the Veteran's in-service TBI and any claimed residuals, the Veteran must be afforded new VA examinations once the additional records are obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3.  Contact the National Personnel Records Center (NPRC) or other appropriate authority, and request that a search be conducted for all service treatment records (including copies) pertaining to the Veteran during his period of service, to specifically include in-patient clinical hospitalization records in Germany.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  

Specifically, the AOJ must: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

4.  After all of the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his TBI and any associated dysfunctions, including a headache disorder and a memory disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each disorder is shown to be caused by the Veteran's TBI.  With respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disorder(s) from identified residuals of the Veteran's TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly state this and provide an explanation for why this is so.
The examiner must specifically address whether the Veteran has any headaches disorder and/or memory disorder.  The examiner should opine whether either or both the headache disorder or memory disorder is related to the Veteran's TBI, and/or whether either disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his TBI. 

If either or both the headache disorder and/or memory disorder is determined to be separate and distinct from the TBI, and is/are neither caused by or aggravated by his TBI, the examiner should also opine whether either or both the headache and/or memory disorder is at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include his head injury for which he is service connected. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Thereafter, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







